FILED
                             NOT FOR PUBLICATION                               OCT 29 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID JOHNSON, JR.,                                No. 09-16997

               Plaintiff - Appellant,              D.C. No. 1:06-cv-00535-OWW-
                                                   DLB
  v.

JAMES A. YATES; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       David Johnson, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing Johnson’s action challenging defendants’

alleged denial of his requests to be classified as ineligible to participate in work

programs or to be granted accommodations for his back problems. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2), Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and 28 U.S.C. § 1915A,

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

       The district court properly concluded that Johnson failed to state a claim

under the Americans with Disabilities Act or the Social Security Act. See O’Guinn

v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir. 2007) (listing elements of a

claim under Title II of the Americans with Disabilities Act); 42 U.S.C. § 405(g)

(providing for judicial review of “any final decision of the Commissioner of Social

Security”).

      This court does not consider matters that are not specifically and distinctly

raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985

n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                      09-16997